OPINION IN SUPPORT OF SANCTIONS
This Court does not accept alcoholism as an excuse for misconduct by a Judicial officer for the improper performance of his duties or conduct which brings disrepute upon the judicial system and causes the public to lose confidence in the system. We do recognize that alcoholism is a disease. The Court finds that alcoholism may be considered a mitigating circumstance when deciding what sanction is appropriate. The Court may impose the less severe sanction of suspension, rather than removal, when the nature of a judicial officer's misconduct in light of his alcoholism warrants such reduction in sanction.
 ORDER
AND NOW, this 18th day of April, 1996, it is hereby ORDERED:
1.Respondent is suspended from performing any duties of office in Magisterial District 31-2-03 for six months effective this date.
2. Respondent shall forfeit all pay during the six-month period of suspension.
3. Respondent shall be on probation for the remainder of his present term of office. *Page 1222 
4. Said probation shall be subject to the supervision of this Court and further subject to the following conditions:
    a. Respondent shall immediately enter a sobriety monitoring program contract with the Pennsylvania Bar Association's Lawyer's Assistance Committee (formerly the Alcohol and Drug Addictions Committee), which contract shall be approved by this Court.
    b. Upon the Court's approval, said contract shall be a condition of probation.
5. The Clerk shall forward copies of this Order to the Chief Justice of Pennsylvania, the Supreme Court Administrator, the Payroll Manager of the Administrative Office of Pennsylvania Courts, and the Treasurer of Pennsylvania.
Cassebaum and Messa, JJ., dissent.
McGinley and Donohue, JJ., did not participate in the consideration or disposition of this decision.